            Case 3:14-cv-05373-RS Document 330 Filed 10/09/20 Page 1 of 4




1    Michael F. Ram, SBN 104805
     mram@forthepeople.com
2    Marie N. Appel, SBN 187483
     mappel@forthepeople.com
3    MORGAN & MORGAN
4    COMPLEX LITIGATION GROUP
     711 Van Ness Avenue, Suite 500
5    San Francisco, CA 94102
     Telephone: (415) 358-6913
6    Facsimile: (415) 358-6923
7    Jeffrey B. Cereghino, SBN 99480
     jbc@cereghinolaw.com
8
     CEREGHINO LAW GROUP LLP
9    649 Mission Street, Floor 5
     San Francisco, CA 94105
10   Telephone: (415) 433-4949

11   Charles J. LaDuca, Admitted Pro Hac Vice
     charles@cuneolaw.com
12   Brendan Thompson, Admitted Pro Hac Vice
13   brendant@cuneolaw.com
     CUNEO GILBERT & LaDUCA, LLP
14   4725 Wisconsin Avenue, NW, Suite 200
     Washington, DC 200016
15   Telephone: (202) 789-3960
16   Class Counsel
     [Additional Counsel Appear on Signature Page]
17

18                             UNITED STATES DISTRICT COURT

19                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

20   DANA GOLD, TAMMY EMERY, MARY                    No. 3:14-cv-05373-RS
     LOUISE FERENCE, LAURA NORRIS,
21   DONALD FURSMAN, and JOHN TRIANA, on             NOTICE RE REVISED [PROPOSED]
     behalf of themselves and all others similarly   ORDER GRANTING FINAL
22   situated,                                       APPROVAL OF CLASS ACTION
                                                     SETTLEMENT AND AWARD OF FEES
23                       Plaintiffs,                 AND EXPENSES
24         v.
                                                     CLASS ACTION
25   LUMBER LIQUIDATORS, INC., a Delaware            The Honorable Richard Seeborg
     corporation; and DOES 1 through 200,            Date:          September 24, 2020
26   inclusive,                                      Time:          1:30 p.m.
27                                                   Location:      Courtroom 3 - 17th Floor
                         Defendants.

     NOTICE RE REVISED [PROPOSED] ORDER                               CASE NO. 3:14-CV-05373-RS
                                                1
             Case 3:14-cv-05373-RS Document 330 Filed 10/09/20 Page 2 of 4




1           Plaintiffs hereby submit the attached Revised [Proposed] Order Approving Settlement
2    and Granting Service Award, Costs and Fees attached as Exhibit 1. This Proposed Order has
3    been modified in response to questions and concerns by the Court at the Preliminary Approval
4    Hearing on September 24, 2020. The modifications are outlined below.
5    I.     On Page 6, Paragraph 17 has been added as follows:
6           17.     At the Final Approval Hearing, the Court requested that the parties choose a cy
7    pres different from the initial recipient, Habitat for Humanity, which had been proposed by the
8    parties. Accordingly, the parties proposed the National Consumer Law Center as the cy pres
9    recipient. The Court finds that there is a sufficient nexus between the recipient and the claims
10   in this action and hereby approves National Consumer Law Center as the cy pres recipient.
11   II.    On Page 7, the following section has been added:
12          Timeline for Review of Claims, and Distribution of Vouchers and Checks
13          20.     CPT will complete validation process for Level 1 and Level 2 claims by
14   December 18, 2020.
15          21.     CPT will prepare and finalize calculations of benefits for each class member,
16   and address any outstanding claims-related issues by January 15, 2021.
17          22.     On January 15, 2021, CPT will provide the distribution list to the SVS, the
18   company preparing the vouchers, which will prepare the vouchers and mail them to CPT by
19   March 16, 2021.
20          23.     CPT will then match the settlement checks to the vouchers and mail them to the
21   claimants by April 21, 2021.
22   Respectfully Submitted,
23   Dated: October 9, 2020                       By:         /s/ Michael F. Ram
                                                               Michael F. Ram
24

25                                                       Michael F. Ram, SBN 104805
                                                         mram@forthepeople.com
26                                                       Marie N. Appel, SBN 187483
                                                         mappel@forthepeople.com
27                                                       MORGAN & MORGAN
     NOTICE RE REVISED [PROPOSED] ORDER                               CASE NO. 3:14-CV-05373-RS

                                                     1
          Case 3:14-cv-05373-RS Document 330 Filed 10/09/20 Page 3 of 4




                                            COMPLEX LITIGATION GROUP
1
                                            711 Van Ness Avenue, Suite 500
2                                           San Francisco, CA 94102
                                            Telephone: (415) 358-6913
3                                           Facsimile: (415) 358-6923

4                                           Jeffrey B. Cereghino, SBN 99480
                                            jbc@cereghinolaw.com
5
                                            CEREGHINO LAW GROUP LLP
6                                           649 Mission Street, Floor 5
                                            San Francisco, CA 94105
7                                           Telephone: (415) 433-4949
                                            Facsimile: (415) 433-7311
8
                                            Charles J. LaDuca, Admitted Pro Hac Vice
9
                                            charles@cuneolaw.com
10                                          Brendan Thompson, Admitted Pro Hac Vice
                                            brendant@cuneolaw.com
11                                          CUNEO GILBERT & LaDUCA, LLP
                                            4725 Wisconsin Avenue, NW, Suite 200
12                                          Washington, DC 200016
13                                          Telephone: (202) 789-3960
                                            Facsimile: (202) 789-1813
14
                                      Class Counsel
15
                                            Beth E. Terrell, SBN 178181
16                                          bterrell@terrellmarshall.com
17                                          TERRELL MARSHALL LAW GROUP
                                            PLLC
18                                          936 North 34th Street, Suite 300
                                            Seattle, Washington 98103-8869
19                                          Telephone: (206) 816-6603
                                            Facsimile: (206) 319-5450
20

21                                          Jordan L. Chaikin, Admitted Pro Hac Vice
                                            CHAIKIN LAW FIRM PLLC
22                                          12800 University Drive, Suite 600
                                            Fort Myers, Florida 33907
23                                          Telephone: (239) 470-8338
24
                                            Michael McShane, SBN 127944
25                                          mmcshane@audetlaw.com
                                            AUDET & PARTNERS, LLP
26                                          221 Main Street, Suite 1460
                                            San Francisco, California 94105
27                                          Telephone: (415) 568-2555
     NOTICE RE REVISED [PROPOSED] ORDER                   CASE NO. 3:14-CV-05373-RS

                                        2
          Case 3:14-cv-05373-RS Document 330 Filed 10/09/20 Page 4 of 4




                                            Facsimile: (415) 568-2556
1

2                                           Robert K. Shelquist, Admitted Pro Hac Vice
                                            rkshelquist@locklaw.com
3                                           LOCKRIDGE GRINDAL NAUEN
                                            100 Washington Avenue South, Suite 2200
4                                           Minneapolis, Minnesota 55401
                                            Telephone: (612) 339-6900
5
                                            Facsimile: (612) 339-0981
6
                                            Charles E. Schaffer, Admitted Pro Hac Vice
7                                           cschaffer@lfsblaw.com
                                            LEVIN, FISHBEIN, SEDRAN & BERMAN
8                                           510 Walnut Street, Suite 500
                                            Philadelphia, Pennsylvania 19106
9
                                            Telephone: (215) 592-1500
10                                          Facsimile: (215) 592-4663

11                                          Erica C. Mirabella
                                            erica@mirabellallc.com
12                                          132 Boylston Street, 5th Floor
13                                          Boston, Massachusetts 02116
                                            Telephone: (617) 580-8270
14
                                            Melanie H. Muhlstock
15                                          Parker Waichman LLP
                                            6 Harbor Park Drive
16                                           Port Washington, New York 11050
17
                                      Additional Plaintiffs’ Counsel
18

19

20

21

22

23

24

25

26

27

     NOTICE RE REVISED [PROPOSED] ORDER                    CASE NO. 3:14-CV-05373-RS

                                        3
